676 S.E.2d 470 (2009)
STATE
v.
James Donald KING.
No. 204A99-3.
Supreme Court of North Carolina.
April 1, 2009.
Ann B. Petersen, Chapel Hill, for King.
R. Stuart Albright, District Attorney, for State.
The following order has been entered on the motion filed on the 30th day of March 2009 by State of NC for Extension of Time to File Response to Petition for Writ of Certiorari:
"Motion Allowed. State of NC shall have up to and including the 16th day of April 2009 to file and serve his/her response with this Court. By order of the Court in conference this the 1st day of April 2009."